Law Offices SEC ATTORNEYS, LLC P.O. Box 1666 116 Court Street, Suite 707 New Haven, Connecticut 06507 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.866.596.3211Fax Acquisitions and Related Matters www.secattorneys.com June 10, 2010 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Classic Rules Judo Championships, Inc. To Whom It May Concern: On behalf of Classic Rules Judo Championships, Inc.,I enclose Form S-1 Registration Statement Under the Securities Act of 1933. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM THAT REPRESENTS REGISTRANTS BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION AND NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY INCLUDING THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, NOR IS IT AUTHORIZED BY THEM TO COMMUNICATE OR ACT IN ANY MANNER ON THEIR BEHALF.
